Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 4 Page 1 of 87




                                                                  Exhibit 7, Page 216
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 4 Page 2 of 87




                                                                  Exhibit 7, Page 217
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 4 Page 3 of 87




                                                                  Exhibit 7, Page 218
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 4 Page 4 of 87




                                                                  Exhibit 7, Page 219
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 4 Page 5 of 87




                              EXHIBIT 8




                                                                  Exhibit 8, Page 220
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 4 Page 6 of 87




                                                                  Exhibit 8, Page 221
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 4 Page 7 of 87




                                                                  Exhibit 8, Page 222
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 4 Page 8 of 87




                                                                  Exhibit 8, Page 223
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 4 Page 9 of 87




                                                                  Exhibit 8, Page 224
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 10 of 87




                                                                  Exhibit 8, Page 225
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 11 of 87




                                                                  Exhibit 8, Page 226
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 12 of 87




                                                                  Exhibit 8, Page 227
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 13 of 87




                                                                  Exhibit 8, Page 228
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 14 of 87




                                                                  Exhibit 8, Page 229
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 15 of 87




                                                                  Exhibit 8, Page 230
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 16 of 87




                                                                  Exhibit 8, Page 231
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 17 of 87




                                                                  Exhibit 8, Page 232
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 18 of 87




                                                                  Exhibit 8, Page 233
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 19 of 87




                                                                  Exhibit 8, Page 234
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 20 of 87




                                                                  Exhibit 8, Page 235
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 21 of 87




                                                                  Exhibit 8, Page 236
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 22 of 87




                                                                  Exhibit 8, Page 237
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 23 of 87




                                                                  Exhibit 8, Page 238
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 24 of 87




                                                                  Exhibit 8, Page 239
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 25 of 87




                                                                  Exhibit 8, Page 240
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 26 of 87




                                                                  Exhibit 8, Page 241
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 27 of 87




                                                                  Exhibit 8, Page 242
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 28 of 87




                                                                  Exhibit 8, Page 243
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 29 of 87




                                                                  Exhibit 8, Page 244
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 30 of 87




                                                                  Exhibit 8, Page 245
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 31 of 87




                                                                  Exhibit 8, Page 246
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 32 of 87




                                                                  Exhibit 8, Page 247
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 33 of 87




                          EXHIBIT 9




                                                                 Exhibit 9, Page 248
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 34 of 87




                                                                 Exhibit 9, Page 249
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 35 of 87




                          EXHIBIT 10




                                                                 Exhibit 10. Page 250
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 36 of 87




                                                                 Exhibit 10. Page 251
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 37 of 87




                                                                 Exhibit 10. Page 252
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 38 of 87




                                                                 Exhibit 10. Page 253
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 39 of 87




                                                                 Exhibit 10. Page 254
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 40 of 87




                                                                 Exhibit 10. Page 255
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 41 of 87




                                                                 Exhibit 10. Page 256
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 42 of 87




                                                                 Exhibit 10. Page 257
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 43 of 87




                                                                 Exhibit 10. Page 258
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 44 of 87




                                                                 Exhibit 10. Page 259
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 45 of 87




                                                                 Exhibit 10. Page 260
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 46 of 87




                                                                 Exhibit 10. Page 261
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 47 of 87




                                                                 Exhibit 10. Page 262
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 48 of 87




                                                                 Exhibit 10. Page 263
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 49 of 87




                                                                 Exhibit 10. Page 264
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 50 of 87




                                                                 Exhibit 10. Page 265
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 51 of 87




                                                                 Exhibit 10. Page 266
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 52 of 87




                                                                 Exhibit 10. Page 267
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 53 of 87




                                                                 Exhibit 10. Page 268
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 54 of 87




                                                                 Exhibit 10. Page 269
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 55 of 87




                                                                 Exhibit 10. Page 270
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 56 of 87




                                                                 Exhibit 10. Page 271
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 57 of 87




                                                                 Exhibit 10. Page 272
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 58 of 87




                                                                 Exhibit 10. Page 273
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 59 of 87




                                                                 Exhibit 10. Page 274
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 60 of 87




                                                                 Exhibit 10. Page 275
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 61 of 87




                                                                 Exhibit 10. Page 276
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 62 of 87




                                                                 Exhibit 10. Page 277
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 63 of 87




                                                                 Exhibit 10. Page 278
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 64 of 87




                                                                 Exhibit 10. Page 279
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 4 Page 65 of 87




                         EXHIBIT 11




                                                                 Exhibit 11, Page 280
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 66 of 87




                                                        Exhibit 11 Page 281

                                                                 Exhibit 4, Page 000068
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 67 of 87




                                                        Exhibit 11. Page 282

                                                                 Exhibit 4, Page 000069
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 68 of 87




                                                      Exhibit 11. Page 283
                                                                 Exhibit 4, Page 000070
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 69 of 87




                                                             Exhibit 11. Page 284

                                                                 Exhibit 4, Page 000071
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 70 of 87




                                                              Exhibit 11. Page 285

                                                                 Exhibit 4, Page 000072
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 71 of 87




                                                              Exhibit 11. Page 286

                                                                 Exhibit 4, Page 000073
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 72 of 87




                                                              Exhibit 11. Page 287

                                                                 Exhibit 4, Page 000074
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 73 of 87




                                                              Exhibit 11. Page 288

                                                                 Exhibit 4, Page 000075
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 74 of 87




                                                              Exhibit 11. Page 289

                                                                 Exhibit 4, Page 000076
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34       Desc
                              Part 4 Page 75 of 87




                                                             Exhibit 11. Page 290

                                                                 Exhibit 4, Page 000077
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 76 of 87




                                                            Exhibit 11. Page 291

                                                                 Exhibit 4, Page 000078
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34       Desc
                              Part 4 Page 77 of 87




                                                          Exhibit 11. Page 292

                                                                 Exhibit 4, Page 000079
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 78 of 87




                                                             Exhibit 11. Page 293

                                                                 Exhibit 4, Page 000080
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 79 of 87




                                                             Exhibit 11. Page 294

                                                                 Exhibit 4, Page 000081
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 80 of 87




                                                             Exhibit 11. Page 295

                                                                 Exhibit 4, Page 000082
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 81 of 87




                                                              Exhibit 11. Page 296

                                                                 Exhibit 4, Page 000083
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 82 of 87




                                                                 Exhibit 11. Page 297

                                                                 Exhibit 4, Page 000084
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 83 of 87




                                                                Exhibit 11. Page 298

                                                                 Exhibit 4, Page 000085
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 84 of 87




                                                               Exhibit 11. Page 299

                                                                 Exhibit 4, Page 000086
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 85 of 87




                                                            Exhibit 11. Page 300

                                                                 Exhibit 4, Page 000087
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34        Desc
                              Part 4 Page 86 of 87




                                                           Exhibit 11. Page 301

                                                                 Exhibit 4, Page 000088
Case 2:19-bk-14989-WB   Doc 47-3 Filed 05/13/19 Entered 05/13/19 12:34:34       Desc
                              Part 4 Page 87 of 87




                                                            Exhibit 11. Page 302

                                                                 Exhibit 4, Page 000089
